DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 2/8/2021 which amended claims 27 and 35, and cancelled claim 34. Claims 27-33 and 35-46 are currently pending.  


Allowable Subject Matter
Claims 27-33 and 35-46 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 27, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the motor comprises a feedforward device, wherein the feedforward device is configured to provide a current amplifier feedforward signal on the basis of the set-point signal, or a derivative thereof, wherein the current amplifier feedforward signal is provided to the at least one current amplifier to compensate for unbalanced back electromotive forces on one or more of the coil assemblies due to the one or more coil assemblies being only partly aligned with the permanent magnets, and a controller configured to calibrate and/or tune the feedforward device using an actual 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Lu et al. (US PGPub 2016/0065043, Lu hereinafter) discloses a motor (Figs. 1 and 11-14) comprising: a stationary part (Figs. 1 and 11-15, para. [0045], stator stage 120), comprising: a row of coil assemblies (Figs. 11-15, para. [0045], coils 122 with coil traces 126 are provided on stator stage 120), a movable part (Figs. 1 and 11-14, para. [0045], movable stage 110), comprising: a row of permanent magnets (Figs. 1 and 11-14, para. [0045], arrays of permanent magnets 112 are provided on movable stage 110), wherein the row of coil assemblies has a first length and the row of permanent magnets has a second length, wherein the second length is smaller than the first length (Figs. 1 and 11-14, the length of the rows of coils 122 is longer than the length of the rows of magnets 112), wherein the coil assemblies are arranged to interact with permanent magnets aligned with the coil assemblies to generate a driving force (Figs. 1 and 11-15, paras. [0045], [0056]-[0057], [0121]-[0127], the magnets 112 and coil traces 126 interact to impart forces on the movable stage 110), a comparator to compare a position measurement signal representative for an actual position of the movable part with a set-point representative for a desired position of the movable part to provide an error signal (Fig. 15, paras. [0136]-[0139], the measured position of the movable stage 110 measured by position feedback sensors 305 is compared to command signals for a desired position to produce an error signal); a motion feedback controller configured to provide a control signal on the basis of the error signal (Fig. 15, paras. [0136]-[0139], s); and wherein the motor comprises a feedforward device (Fig. 15, para. [0139], a feedforward controller 306). However, Lu does not disclose wherein the feedforward device is configured to provide a current amplifier feedforward signal on the basis of the set-point signal, or a derivative thereof, wherein the current amplifier feedforward signal is provided to the at least one current amplifier to compensate for unbalanced back electromotive forces on one or more of the coil assemblies due to the one or more coil assemblies being only partly aligned with the permanent magnets. Lu additionally fails to describe a controller configured to calibrate and/or tune the feedforward device using an actual state of the coil assemblies.
Binnard et al. (US PGPub 2010/0237819, Binnard hereinafter) discloses wherein the motor comprises a feedforward device (Figs. 4 and 8, paras. [0052], [0054], [0059], [0060], [0063], feedforward module 120, 172), wherein the feedforward device is configured to provide a current amplifier feedforward signal on the basis of the set-point signal, or a derivative thereof, wherein the current amplifier feedforward signal is provided to the at least one current amplifier to compensate for unbalanced back electromotive forces on one or more of the coil assemblies due to the one or more coil assemblies being only partly aligned with the permanent magnets (Figs. 4 and 8, paras. 
Yang (US PGPub 2013/0116814) discloses a feedforward control optimized by previous learned movements by iterative learning control (paras. [0030], [0058], [0059], [0064]), but Yang further describes that the present invention optimizes the parameters of the feedforward control without tuning (para. [0065]). Yang does not describe comprises wherein the feedforward device is configured to provide a current amplifier feedforward signal on the basis of the set-point signal, or a derivative thereof, wherein the current amplifier feedforward signal is provided to the at least one current amplifier to compensate for unbalanced back electromotive forces on one or more of the coil assemblies due to the one or more coil assemblies being only partly aligned with the permanent magnets, and a controller configured to calibrate and/or tune the feedforward device using an actual state of the coil assemblies.
Regarding claim 37, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the first row of permanent magnets and the second row of permanent magnets are arranged between the first row of coil assemblies and the second row of coil assemblies, wherein the first row of permanent magnets is 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Kimman et al. (WO 2017/137181, cited by IDS 7/17/2020; Kimman hereinafter) discloses first and second rows of permanent magnets (Fig. 2, first row 32 and second row 33) and first and second rows of coil assemblies (Fig. 2, coils systems 10, 20 includes coil assemblies 11, 12, 13, 21, 22, 23), wherein the first row or coil assemblies and the second row of coil assemblies each have a first length and wherein the first row of permanent magnets and the second row of permanent magnets each have a second length, wherein the second length is smaller than the first length, wherein the coil assemblies are arranged to interact with permanent magnets aligned with the coil assemblies to generate a driving force (Fig. 2, the length of the rows of magnets 32, 33 is shorter than the length of the rows of coils), but Kimman does not describe wherein the first row of permanent magnets is mirrored with the second row of permanent magnets with respect to a mirror plane extending in parallel and between the first row of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882